UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7589


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY CHESTER, a/k/a Zeke,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:94-cr-00665-CMC-1)


Submitted:   January 18, 2011              Decided:   January 28, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Chester, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry    Chester      appeals     the    district     court’s      order

denying    his   motion    for   reduction     of    sentence    pursuant     to    18

U.S.C. § 3742(a) (2006).            Initially, the district court noted

that § 3742(a) provides no authority for it to reduce a term of

imprisonment.       The district court went on to hold that, even if

Chester’s     motion      had    been    brought     pursuant     to    18    U.S.C.

§ 3582(c)(2) (2006), he would not be entitled to relief.                           For

the reasons set forth below, we affirm.

            Chester sought relief under Amendment 674 to the U.S.

Sentencing Guidelines Manual (“USSG”).                  Under § 3582(c)(2), a

district    court    may    modify      the   term   of    imprisonment       “of   a

defendant who has been sentenced . . . based on a sentencing

range that has subsequently been lowered,” if the amendment is

listed in the Guidelines as retroactively applicable.                    18 U.S.C.

§ 3582(c)(2).       Chester was sentenced in 1995.              Amendment 674 did

not become effective until November 1, 2004, and does not apply

retroactively.       See USSG Supp. App. C, Amend. 674 (2010); USSG

§ 1B1.10(c), p.s. (2010).

            Because Chester clearly is not entitled to a reduction

based on Amendment 674, we affirm the district court’s orders.

We   dispense    with   oral     argument     because     the   facts   and   legal




                                          2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                3